Citation Nr: 1043268	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  04-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to the service-connected pes planus.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to August 
1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2009 the Board issued a decision denying service 
connection for a low back disability and for a psychiatric 
disability.  The Veteran thereupon appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which subsequently granted a joint motion of the parties 
to vacate the Board's decision and remand the case to the Board 
for further action.

Following the Court's action the Veteran's representative 
submitted additional evidence to the Board and waived the 
Veteran's right to have the evidence considered by the RO.  The 
Board has accepted this additional evidence for inclusion into 
the record on appeal.  See 38 C.F.R. § 20.800 (2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The Veteran's low back disability was permanently worsened by 
his service-connected pes planus.

2.  The Veteran has posttraumatic stress disorder (PTSD) due to a 
verified physical assault during active service. 

3.  The Veteran also has situational phobia that is etiologically 
related to active service.


CONCLUSIONS OF LAW

1.  A low back disability is proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.102 
(2010).

2.  Psychiatric disability, diagnosed as PTSD and situational 
phobia, was incurred in active service.  38 U.S.C.A. §§  1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 
(2010).

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms an in-service stressor; and 
credible supporting evidence that the in- service stressor 
occurred.  38 C.F.R. § 3.304(f).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a psychosis or 
arthritis to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA. VA shall consider all information 
and medical and lay evidence of record. Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

Service Connection for a Low Back Disability

The Veteran contends he has a low back disorder secondary to his 
service-connected pes planus.  He also cites childhood polio that 
he asserts left him with one leg shorter than the other and 
muscle wasting in the left leg.

Service treatment records (STRs) associated with the claims file 
include the reports of the Veteran's pre-induction physical 
examination in March 1953 and his separation physical examination 
in August 1955.  Both examination reports cite pes planus but no 
other musculoskeletal disorder, and both examinations show PULHES 
profile of 111111.

(The "PULHES" profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to 4 (medical condition or physical defect that 
is below the level of medical fitness required for retention in 
the military service).  The "P" stands for "physical capacity or 
stamina," the "U" indicates "upper extremities," the "L" is 
indicative of "lower extremities," the "H" reflects the condition 
of the "hearing and ears," the "E" is indicative of the "eyes," 
and the "S" stands for "psychiatric condition."  Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992)).

The Board notes at this point that the entrance examination 
report shows the feet (line 36) as abnormal for pes planus and 
the spine and other musculoskeletal (line 38) as normal, while 
the separation examination report shows "normal" in line 36 and 
"abnormal" in line 38; the Veteran has submitted numerous 
duplicative copies of the separation examination report with 
writing thereon indicating his belief that the entry in the 
separation examination report shows a spine disorder on 
separation. However, the separation report clearly explains the 
abnormality in line 38 refers to pes planus ND (not disabling).

A VA orthopedic treatment note dated in February 1998 states the 
Veteran denied back pain and walked without a limp.  The 
physician noted the left leg was 1 cm shorter than the right leg, 
which was well within the limits of the general populace for leg 
length discrepancy.  The Veteran reported atrophy of the left 
thigh and calf, and the examiner noted a 3 cm difference between 
the left and right calves and a 2.5 cm difference between the 
left and right thighs.  The examiner opined the exertional 
claudication of the left calf may be cardiovascular in nature; 
the atrophy had been present for well over two decades and was of 
unknown etiology.

The Veteran presented to a VA outpatient clinic in April 2001 for 
disability evaluation.  The clinician noted a history of 
degenerative joint disease (DJD) of the spine, which was 
confirmed by a bone density test in 1998.  The Veteran gave a 
history of some paralysis of the left leg since childhood with 
atrophy of the left leg, but the examiner found no apparent 
evidence of difficulty with ambulation currently or in the 
Veteran's records.  On examination there were no obvious spinal 
abnormalities or deformities, although there was a 3 cm 
discrepancy between the left and right calves with some muscle 
atrophy in the lower left leg.  The physician's impression was 
chronic low back pain likely secondary to DJD documented by 
previous bone densitometry.  The physician also noted a history 
of left leg paralysis with documented muscle atrophy of the left 
lower leg and flat feet by examination.

A VA physical medicine and rehabilitation services (PM&RS) note 
dated in March 2006 shows the Veteran was evaluated for left leg 
weakness and foot drop; he also complained of lower back pain 
radiating down the left leg, which he stated had been present 
since he had polio.  On examination the Veteran walked with a 
cane and limped to the left side; there was atrophy of the left 
calf and the left leg was noted to be 1 inch shorter than the 
right.  There was normal lordosis of the back.  There was no 
tenderness of the spine, but there was a trigger point on the 
paraspinal muscles that caused pain to radiate into the buttocks.  
The examiner noted "good" lumbar flexion, extension and lateral 
rotation.  There was no noted diagnosis of a current spinal 
disorder.

The Veteran had a VA examination of the spine in August 2007 
during which he reported a history of back pain during active 
duty, particularly standing at attention.  He reported receiving 
treatment after service, including osteopathic and chiropractic 
manipulation, home traction and pain medication.  The Veteran 
denied spine trauma or surgery.  The Veteran reported left foot 
and leg weakness that the examiner stated were secondary to the 
effects of polio; he also reported erectile dysfunction that the 
examiner stated may be secondary to psychological issues.  The 
examiner, who had reviewed the claims files, noted the Veteran's 
subjective symptoms and objective symptoms per clinical 
examination in detail.  An X-ray examination revealed severe 
degenerative disc changes at L3-4, L4-5 and L5-S1 with 
intervertebral disc narrowing.  The examiner diagnosed DJD and 
degenerative disc disease (DDD).

The examiner opined it was less likely than not the Veteran's DDD 
or DJD was caused by or a result of military service, or 
aggravated by the service-connected pes planus.  The examiner 
stated as rationale that there was no documentation of any back 
problem prior to April 2001, and there was no scientific basis 
for linking pes planus to DJD.  

Finally, the record contains an October 2010 examination report 
by Dr. RSF, a private physician specializing in occupational 
medicine and retained by the Veteran's representative to provide 
a report.  Dr. RSF reviewed the information in the claims files 
and performed an examination of the Veteran, noting clinical 
observations in detail.  Dr. RSF stated a professional opinion 
that the Veteran's active service caused an aggravation of his 
lower back and arthritis, which had been minimally symptomatic 
prior to service.  Prior to service the Veteran had been 
functioning well despite the presence of flat feet and his 
history of polio.  Pes planus impairs walking, marching, running 
and jumping, all of which the Veteran was required to do.  
Arthritis of the back and low back pain can result from pes 
planus, and the activities the Veteran was required to do in 
service could aggravate lower back problems in individuals 
especially in the presence of pes planus.  It was therefore Dr. 
RSF's professional opinion that it is at least as likely as not 
that the Veteran's lower back pain was aggravated by the service-
connected bilateral pes planus. 

On review of the evidence above, the Board notes there is a 
difference of medical opinion in regard to the relationship of 
the Veteran's claimed low back disorder to active service. 

It is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the province 
of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

The probative value of medical evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches; Guerrieri, id.  Greater 
weight may be placed on one physician's opinion than another's 
depending on factors such as the reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence; Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion; Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
or credibility of the evidence in the adjudication of the merits; 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In this case the Board must find the probative values of the 
conflicting medical opinions are at least in equipoise.  Both the 
VA examiner on the one hand, and Dr. RSF on the other, reviewed 
the claims files, interviewed the Veteran, and supported their 
respective opinions with clinical rationale.  Significantly, the 
VA examination was performed by a physician's assistant (PA), 
while Dr. RSF is shown to be a physician with extensive 
background in occupational medicine.  

Given that the medical opinions are at least in equipoise, the 
benefit of the doubt is applied in the Veteran's favor.  The 
Board therefore finds it is at least as likely as not that the 
claimed low back disorder was aggravated by the service-connected 
pes planus, and that service connection on a secondary basis is 
warranted.  

Service Connection for a Psychiatric Disability

STRs associated with the claims files include the reports of the 
Veteran's pre-induction physical examination in March 1953 and 
his separation physical examination in August 1955.  Both 
examination reports show clinical psychiatric evaluation as 
"normal" and both examinations show PULHES profile of S1; as 
explained above, an S1 profile indicates the highest state of 
psychiatric fitness.

The Veteran initially claimed service connection for major 
depression that began in service as fish odor syndrome.  As noted 
below, he has not been diagnosed with the claimed major 
depressive disorder; rather, he has been formally diagnosed with 
generalized anxiety disorder and avoidant personality disorder.  
However, the Board acknowledges that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will 
accordingly consider entitlement to service connection for any 
and all psychiatric disorders.

A VA Mental Health Clinic note by Dr. SHG dated in December 1999 
shows a clinical impression of situational adjustment secondary 
to multiple medical problems (difficulty walking, chronic pain, 
legal blindness, and a syndrome he referred to as "fish odor 
syndrome" that caused him to emit an odor and had been medically 
worked up several times without success).  Dr. SHG referred the 
Veteran to another clinician to look into the question of fish 
odor syndrome, but there is no indication in the record this was 
accomplished.

A subsequent VA Mental Health Clinic Note by Dr. SHG dated in 
November 2000 states the Veteran had been undergoing treatment 
for phobic and dysthymic disorders that had existed since 
service.  Much of the Veteran's phobia stemmed from a condition 
known as fish odor syndrome from which the Veteran suffered in 
service and resulted in teasing, humiliation and ostracism.  The 
Veteran was drafted into service despite preexisting flat feet 
and spinal deformity; during service the Veteran was unable to 
stand at attention due to these disorders, and he was 
consequently humiliated and assaulted by his Drill Instructor and 
lost several teeth.  The Veteran currently suffered from social 
phobia, avoidance, dysthymia, low self-esteem, extreme self-
consciousness, fear of humiliation, painful memories of service, 
and nightmares of being humiliated and assaulted in front of his 
peers.  Dr. SHG's impression was PTSD secondary to military 
service.

In a March 2001 note Dr. SHG characterized the Veteran's disorder 
as a "mixed anxiety disorder" manifested by anxiety, agoraphobia 
and social phobia.

A September 2006 VA dermatology note states the Veteran was 
evaluated for "fish odor syndrome" otherwise known as 
trimethylaminuria.  The physician noted trimethylaminuria is a 
genetic disorder; the Veteran stated he had the problem of fish 
odor for many years and had never had a prescription for 
treatment.  There were no abnormal dermatological findings on 
examination; the physician's impression was trimethylaminuria by 
history.

The Veteran had a VA psychiatric examination in August 2007 
during which he reported having been treated by Dr. SHG during a 
period of approximately two years; he ceased VA treatment 
(including medications) because he did not have transportation to 
VA.  The examiner, who had reviewed the claims files, noted the 
Veteran's subjective account of his psychiatric symptoms in 
detail, as well as clinical observations.  The Veteran reported 
having had his teeth knocked out by a Drill Instructor in basic 
training, as well as his anger at having been drafted despite 
being physically unfit for active duty.  The examiner stated the 
Veteran met the criteria for two diagnoses; i.e., generalized 
anxiety disorder and avoidant personality disorder.  The examiner 
opined it does not appear the Veteran's disabilities were caused 
or exacerbated by military service; of note, the examiner did not 
provide any clinical rationale for that opinion.

Finally, the record contains the report of an August 2010 
psychiatric evaluation performed by Dr. DK, a private 
psychiatrist retained by the Veteran's representative to provide 
an opinion.  Dr. DK reviewed the information in the claims files 
and noted the Veteran's history was complicated by multiple and 
varied psychiatric diagnoses.  During interview the Veteran 
recounted having been beaten in service by a drill sergeant and 
having developed "fish odor syndrome" that made him an object 
of ridicule to other servicemen.  Dr. DK performed a mental 
status evaluation of the Veteran and noted observations in 
detail.  Dr. DK diagnosed chronic PTSD as due to the reported 
assault in service; he also diagnosed "specific phobia of the 
situational type" due to the trimethylaminuria.  Dr. DK noted 
that although the claims files showed various diagnostic 
impressions, the Veteran's attending VA psychiatrist, Dr. SHG, 
had diagnosed PTSD in November 2000 and continued to use that 
diagnosis.  In sum, Dr. DK stated the Veteran's PTSD had its 
origins in the physical assault and injury he experienced in 
basic training, and the Veteran's situational specific phobia 
developed in reaction to the verbal abuse and ridicule of fellow 
servicemen during  his last year of active service.  Thus, it is 
more likely than not that both diagnosed disorders are related to 
active service.

As noted above, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Also, 
among the factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the physician's 
opinion.  Prejean, 13 Vet. App. 444, 448-49.  In this case, the 
Board notes that both Dr. DK and the VA examiner reviewed the 
claims files and examined the Veteran, and, although they arrived 
at different diagnoses and different opinions regarding etiology, 
the opinion of Dr. DK is better supported by clinical rationale.  
Thus, the two opinions are at least in equipoise.

It remains for the Board to determine if the Veteran has 
presented a verified or verifiable service-related stressor to 
support the diagnosis of PTSD.  The Board notes in that regard 
that the existence of an event alleged as a "stressor" that 
caused PTSD, although not the adequacy of the event to cause 
PTSD, is an adjudicative, not a medical, determination.  Zarycki 
v. Brown, 6 Vet. App. 91, 97-8 (1993).

The Veteran's claimed stressor is physical assault by a drill 
sergeant during basic training, and thus not a combat-related 
event.  When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. 91, 98.

A medical professional's opinion based on a post-service 
examination of a veteran is not competent evidence that an in-
service stressor occurred.  Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  
However, when the claimed PTSD stressor is physical or sexual 
assault in service, credible supporting evidence may consist of a 
medical opinion, based on review of the evidence, that the 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In this case, Dr. DK accepted the validity of the claimed 
physical assault based on review of the record, and this opinion 
is consistent with that of the Veteran's attending VA 
psychiatrist, Dr. SHG.  The Board concludes that the cited PTSD 
stressor is verified by competent medical opinion, and that the 
criteria for service connection for PTSD are met.  The Board has 
also found Dr. DK's opinion linking the Veteran's situational 
phobia to service to be persuasive.  Accordingly, service 
connection is also warranted for the phobia.
   

ORDER

Service connection for a low back disability is granted.

Service connection for psychiatric disability diagnosed as PTSD 
and situational phobia, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


